1

2
                             UNITED STATES DISTRICT COURT
3
                                    DISTRICT OF NEVADA
4
                                              ***
5

6    CARL HENRY OLSEN, III,                         Case No. 3:15-cv-00367-MMD-WGC

7                                    Petitioner,                 ORDER
            v.
8
     RENE BAKER, et al.,
9
                                 Respondents.
10

11         Respondents’ Unopposed Motion to Extend Time (ECF No. 50) is granted.

12   Respondents must file their answer or other responsive pleading by October 14, 2019.

13         DATED THIS 15th day of July 2019.

14

15                                                  MIRANDA M. DU
                                                    UNITED STATES DISTRICT JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
